Case 1:19-bk-11117   Doc 1   Filed 07/15/19 Entered 07/15/19 13:26:59   Desc Main
                             Document      Page 1 of 8
Case 1:19-bk-11117   Doc 1   Filed 07/15/19 Entered 07/15/19 13:26:59   Desc Main
                             Document      Page 2 of 8
Case 1:19-bk-11117   Doc 1   Filed 07/15/19 Entered 07/15/19 13:26:59   Desc Main
                             Document      Page 3 of 8
Case 1:19-bk-11117   Doc 1   Filed 07/15/19 Entered 07/15/19 13:26:59   Desc Main
                             Document      Page 4 of 8
Case 1:19-bk-11117   Doc 1   Filed 07/15/19 Entered 07/15/19 13:26:59   Desc Main
                             Document      Page 5 of 8
Case 1:19-bk-11117   Doc 1   Filed 07/15/19 Entered 07/15/19 13:26:59   Desc Main
                             Document      Page 6 of 8
Case 1:19-bk-11117   Doc 1   Filed 07/15/19 Entered 07/15/19 13:26:59   Desc Main
                             Document      Page 7 of 8
Case 1:19-bk-11117   Doc 1   Filed 07/15/19 Entered 07/15/19 13:26:59   Desc Main
                             Document      Page 8 of 8
